                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:06-CR-00364-RJC
USA                                               )
                                                  )
   v.                                             )                  ORDER
                                                  )
MARTINEZ ORLANDIS BLACK                           )
                                                  )

        THIS MATTER is before the Court upon motion of the defendant to correct his

Judgment, asserting that the offense date should be July 24, 2004. (Doc. No. 27).

        The defendant pled guilty to Count Four of the Indictment, charging a violation of 18

U.S.C. § 922(g)(1) on September 22, 2004. (Doc. No. 1: Indictment at 3; Doc. No. 14: Plea

Agreement at 1). At sentencing, the defendant also stipulated to his possession of a gun on July

24, 2004, in connection with the killing of Reginald Reid. (Doc. No. 21: Sent. Hr’g Tr. at 12-15).

Accordingly, the Judgment lists the correct date, (Doc. No. 18: Judgment at 1), because the

Court’s reference to July 24, 2004, (Doc. No. 21: Sent. Hr’g Tr. at 22), was to relevant conduct

that affected the calculation of the advisory guideline range for the offense of conviction that

occurred on September 22, 2004.

        IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

 Signed: August 6, 2019
